DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case:

“means for advancing” is interpreted to be motor and drive mechanism 18 or equivalent thereof.
“means … for progressively roll forming” is interpreted to be guide and roller arrangement 20 or equivalent thereof.
“means… for selectively cutting” is interpreted to be shear or blade mechanism 22 or equivalent thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-11, 14-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Knudson (US 4899566).
Regarding claim 1, Knudson discloses a method of manufacturing fascia molding (examiner notes using gutters and the like structure as fascia is intended use and not part of the method. Examiner also adds that fascia is just a covering and does not have any structural definition.), comprising the steps of: a. providing (sheet 22 into Fig. 1) a sheet of malleable 

    PNG
    media_image1.png
    417
    776
    media_image1.png
    Greyscale

Regarding claim 4, Knudson discloses the method of Claim 1, wherein the longitudinal profile is an oggee (203 is ogee).  
Regarding claim 5, Knudson discloses the method of Claim 1, wherein the angle between the inner and outer sections of said second portion is about a right angle (see Fig. 19 above).  
Regarding claim 6, Knudson discloses the method of Claim 1, wherein the angle between the inner and outer sections of said second portion is about a right angle (see Fig. 19 above).  
Regarding claim 7, Knudson discloses the method of according to Claim 6, wherein the angle between the inner section (horizontal portion of the inner section i.e. left and right of Fig. 19) and said second portion (second portion direction into the pg. of Fig. 19) is about a right angle.  
Regarding claim 8, Knudson discloses the method of Claim 1, further including the step of: g. roll forming a third portion (shown below) of said sheet between said profile (shown above) and the said other side edge sequentially in both transverse directions to form inner (inner than third portion is a middle portion of the plane below) and outer middle sections (outer side than the third portion is a middle section of the plane shown below), the inner middle section being adjacent to said profile.  

    PNG
    media_image2.png
    448
    662
    media_image2.png
    Greyscale

Regarding claim 9, Knudson discloses the method according to Claim 8, wherein the angle between the inner and outer middle sections of said third portion is about a right angle (see Fig. above- about 90 degrees).  
Regarding claim 10, Knudson discloses the fascia molding (intended use with structures claimed in claim 1) manufactured according to the method of Claim 1.  
Regarding claim 11, see claim 8 rejection.  
Regarding claim 14, see claim 4 rejection.  
Regarding claim 15, Knudson discloses the method according to Claim 14, wherein the oggee is offset relatively closer to said one side edge (see Fig. 19).  
Regarding claim 16, see claim 6 rejection  
Regarding claim 17, see claim 9 rejection.  
Regarding claim 18, see claim 10 rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson (US 4899566) in view of Vegh (US 4206625).
Regarding claim 2, Knudson discloses the method of Claim 1, wherein the malleable material is in coil form (coil stock 24). 
Knudson is silent to the material being aluminum.
Vegh teaches a method of manufacturing fascia molding and similar article (Col. 2 line 48-51), wherein the material being formed is aluminum (Col. 6 line 3-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Knudson to use a known material i.e. aluminum to roll form as taught by Vegh to provide a material that is sufficient for roll forming.
Regarding claim 12, see claim 2 rejection.  
Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson (US 4899566) in view of Meyer (US 5740687) and further in view of Vegh (US 4206625).
Regarding claim 3, Knudson discloses the method of Claim 1, wherein the malleable material is in coil form (coil stock 24).

Meyer teaches a method of roll forming (title) wherein the workpiece is either in a discrete length or from a continuous coil (see Field of Invention section).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the coil form of material with a precut flat sheet form i.e. discrete length sheet material as taught by Meyer to utilize precut flat sheet workpiece for shaping.
Vegh teaches a method of manufacturing fascia molding and similar article (Col. 2 line 48-51), wherein the material being formed is aluminum (Col. 6 line 3-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Knudson to use a known material i.e. aluminum to roll form as taught by Vegh to provide a material that is sufficient for roll forming.
Regarding claim 13, see claim 3 rejection.  
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
Applicant argues in the remarks filed 10/28/2021 that Knudson does not disclose a method or apparatus for making fascia molding. 
Examiner respectfully disagrees. Examiner notes that there is no structural meaning to a “fascia” other than a covering typically a metal or wood covering. Knudson discloses a gutter which is made by a sheet metal that covers the house from rain. Also, because Knudson discloses the structures and methods as claimed, it is inherent that Knudson made the same structure as the .  
Conclusion
US 20060000154, US 2505241 teach a similar method and apparatus for roll forming a metal workpiece.  Examiner also notes that roll forming aluminum to shape a metal sheet in the longitudinal is well known in the art. Accordingly, it is well known in the art to modify the method to form a desired shape of the product.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799